PER CURIAM.
In the report of the special master filed in this case, exceptions were filed by both parties, and, on hearing before the court, all the exceptions were dismissed and the report confirmed. From the judgment and decree so entered, both parties appealed. After full consideration of the cases, we are of opinion that both appeals should be dismissed; the appellant in each case to pay the costs of such appeal. .
In the appeal of John Cumming, Jr., he is directed to pay the costs accruing before the master in his reclamation proceedings and counsel fees in the sum of $-. Subject to this modification, the judgment and decree of the court below is affirmed. In case the parties do not, before the mandate goes down, agree on the amount of such fee, then and in that event the fixation of the fee will be made by the court below.